IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-30063
                         Summary Calendar



EDDIE DENNIS
          Plaintiff - Appellant

     v.

STUPP CORPORATION; ET AL,

          Defendants

STUPP CORPORATION; UNITED STEELWORKERS OF AMERICA

          Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 01-CV-174-M3
                       --------------------
                         September 4, 2002

Before KING, Chief Judge, and JOLLY and DeMOSS, Circuit Judges.

PER CURIAM:*

     Eddie Dennis appeals the summary-judgment dismissal of

hybrid § 301 Labor Management Relations Act action.    We have

reviewed the record and the briefs on appeal and hold that Dennis

failed to show that a genuine issue of material fact existed with

regard to whether United Steelworkers of America (the Union)

breached its duty of fair representation by withdrawing a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30063
                                 -2-

grievance filed on the behalf of Dennis.    Celotex Corp. v.

Catrett, 477 U.S. 317, 324 (1986); FED. R. CIV. P. 56(e).   Dennis

failed to show that the Union’s refusal to reconvene arbitration

and its withdrawal of the grievance were arbitrary or in bad

faith.    Landry v. The Cooper/T. Smith Stevedoring Co., 880 F.2d
846, 852 (5th Cir. 1989).

     In the absence of a viable fair-representation claim, a

plaintiff cannot pursue a § 301 claim against the employer.     Id.

at 851.    Accordingly, the district court did not err in granting

summary judgment in favor of Stupp Corporation.

     AFFIRMED.